Citation Nr: 1447169	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-20 457	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The July 2010 Statement of the Case found that new and material evidence had been received and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a back disorder, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in July 2014, and a transcript of the hearing is of record.

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a back disability was denied by rating decision in March 1970; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the March 1970 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.

CONCLUSIONS OF LAW

1.  The March 1970 rating decision is final.  38 U.S.C.A. § 4005(c) (1964), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since March 1970 to reopen the claim of entitlement to service connection for a back disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2014). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a back disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a back disability, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a back disability was denied by rating decision in March 1970 because no back disability was found on VA evaluation in February 1970.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the March 1970 rating decision consisted of the Veteran's service treatment records and a February 1970 VA evaluation report.  

The Veteran's service treatment records reveal that he complained of back pain in August 1967, after he fell off of a truck.  The impression was mild back strain.  He complained in March 1968 of pain in the small of the back, and possible back strain was noted in April 1968.  The Veteran did not report any back problem in his July 1969 separation medical history report, and his spine was noted to be normal on separation medical evaluation in July 1969.  

The Veteran complained on VA evaluation in March 1970 of low backache.  A medical examination of the back was considered normal, and X-rays of the back did not show any abnormality.

Evidence received since March 1970 consists of VA and private examination and treatment reports dated from January 1975 to June 2010, a transcript of the Veteran's July 2014 video conference hearing, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after March 1970 includes a July 1999 private diagnosis of lumbar strain and private and VA diagnoses of arthritis of the back, including on VA examination in June 2010.  

The Board has reviewed the evidence received into the record since the March 1970 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a back disability.  

The private and VA diagnoses of back disability since March 1970 are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current back disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for a back disability, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a back disability is reopened; and to that extent only, the appeal is granted.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  

Although the Veteran testified at his July 2014 hearing that he has continued to receive treatment for his back from VA, there are no treatment reports on file dated after June 2010.  He also testified that he received treatment in the 1970s from Dr. Tanner, in the early 1990s from Akron General Medical Center, and in the 2000s from St. Thomas Hospital.  There are records on file dated in September 2004 from Dr. Tanner and Akron General Medical Center; there are treatment records on file dated in 1988 from St. Thomas Hospital.

It was contended at the Veteran's July 2014 hearing that the June 2010 VA nexus opinion is inadequate because of a lack of supporting rationale.  Although the examiner in June 2010 diagnosed arthritis of the lumbar spine and concluded that this disability was more likely related to a natural-occurring phenomenon than due to service lumbar strain, he does not cite to any evidence or rationale to support this conclusion or provide an adequate explanation of why the Veteran's service back complaints, which the Veteran contends are the same now as during service, are unrelated to his current back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Cleveland, Ohio, and all associated outpatient clinics dated from March 2009 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain authorization from the Veteran and then attempt to obtain any additional treatment records for the Veteran from Dr. Tanner, Akron General Medical Center, and St. Thomas Hospital Medical Center.  All attempts to obtain records must be documented in the claims file and all responses noted.  With respect to private medical records, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

3.  After the above has been completed, the AMC/RO will send the claims file to the VA examiner who evaluated the Veteran for back disability in June 2010 and ask him to review the evidence of record, to include any additional evidence obtained as due to the action above, and provide an additional opinion, with a clear rationale based on the evidence of record, on whether the Veteran's current back disability is at least as likely as not (50 percent probability or more) caused by or is otherwise related to his active military service.  If the examiner who provided the opinion in June 2010 is not available, the AMC/RO will obtain an opinion from another appropriate medical professional.  If it is determined that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

The above opinion should include a discussion of the medical evidence of record and citation to any supporting evidence.  The examiner should address the Veteran's contention that his current back pain is the same as the back pain in service.  

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The reviewer/examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Finally, when the above actions have been completed, the AMC/RO will re-adjudicate the Veteran's claim for service connection for a back disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


